Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Christian Sanchelima on November 10, 2021.

The application has been amended as follows:   On page 8, line 19, “120” is replaced with --125--.  On page 9, line 28, “50” is replaced with --130--.  On page 11, line 13, “230” is replaced with --330--.  On page 13, line 13, “secure position” is replaced with –secure the position--.  On page 13, line 24, “wherein position” is replaced with --wherein the position--.  On page 14, line 1, “said roll being said sheet roll,” is deleted.  On page 14, line 3, “secure position” is replaced with --secure the position--.  On page 14, line 6, “apparatus” is replaced with --system--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: There is no suggestion in the prior art of record for combining any of the references to arrive at the claimed subject matter.  The drawings filed on October 10, 2019 are approved.  The Patent Number and Foreign Document Number on the IDS filed by applicant include inaccurate Numbers, and the references have been struck.  It is believed that the proper Patent Number and Foreign Document Number have been cited on the attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675